      Case
      Case7:17-cv-08943-CS-JCM
           7:17-cv-08943-CS-JCM Document
                                Document630
                                         629 Filed
                                             Filed07/23/20
                                                   07/22/20 Page
                                                            Page11of
                                                                  of24
                                                                     2




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,
 SPRING VALLEY BRANCH; JULIO                           Case No. 17 Civ. 8943 (CS)(JCM)
 CLERVEAUX, CHEVON DOS REIS; ERIC
 GOODWIN; JOSE VITELIO GREGORIO;
 DOROTHY MILLER; HILLARY
 MOREAU; AND WASHINGTON
 SANCHEZ,

                                  Plaintiffs,

                 v.

 EAST RAMAPO CENTRAL SCHOOL
 DISTRICT and MARYELLEN ELIA, IN
 HER CAPACITY AS THE
 COMMISSIONER OF EDUCATION OF
 THE STATE OF NEW YORK,

                                  Defendants.


                     JOINT STIPULATION REGARDING EXHIBITS
                   ADMITTED INTO EVIDENCE DURING BENCH TRIAL

        WHEREAS, on January 22, February 10–14, 18–21, 24–27, and March 3, 5, and 24, 2020,

this Court held a bench trial in the above-captioned action;

        WHEREAS, during the bench trial, the Court accepted into evidence certain exhibits, as

reflected in the trial transcripts;

        WHEREAS, exhibits with the prefix “PX” were listed as trial exhibits by Plaintiffs, and

exhibits with the prefix “DX” were listed as trial exhibits by Defendant;

        THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the

parties, through their undersigned counsel that:




                                                   1
      Case
      Case7:17-cv-08943-CS-JCM
           7:17-cv-08943-CS-JCM Document
                                Document630
                                         629 Filed
                                             Filed07/23/20
                                                   07/22/20 Page
                                                            Page22of
                                                                  of24
                                                                     2




       1.      The exhibits enumerated in Attachment A were proffered to and received into

evidence, subject to the limitations in the notes column, by the Court during the bench trial in the

above-captioned case;

       2.      The District Court shall enter Attachment A on the docket, as the agreed upon list

of exhibits entered into evidence, subject to the limitations in the notes column, at trial;

       3.      The exhibits listed in Attachment A are part of the record on appeal in the

above-captioned case.



Respectfully submitted,                               Respectfully submitted,

 Dated: July 22, 2020                                 Dated: July 22, 2020

 Latham & Watkins LLP                                 MORGAN, LEWIS & BOCKIUS LLP

 s/ Claudia T. Salomon                                s/ David J. Butler
 Claudia T. Salomon                                   David J. Butler
 claudia.salomon@lw.com                               Randall Levine
 Corey Anne Calabrese                                 William Cravens
 corey.calabrese@lw.com                               Clara Kollm
 Latham & Watkins LLP                                 1111 Pennsylvania Avenue, NW
 885 Third Avenue                                     Washington, DC 20004
 New York, NY 10022                                   T: (202) 739-3000
                                                      F: (202) 739-3001
 New York Civil Liberties Union                       david.butler@morganlewis.com
 Foundation                                           randall.levine@morganlewis.com
 Arthur Eisenberg                                     william.cravens@morganlewis.com
 aeisenberg@nyclu.org                                 clara.kollm@morganlewis.com
 Perry Grossman
 pgrossman@nyclu.org                                  Counsel for Defendant East Ramapo Central
 New York Civil Liberties Union                       School District
 125 Broad Street
 New York, NY 10004

 Counsel for Plaintiffs


                                                                                                  7/23/20



                                                  2
Case
 Case7:17-cv-08943-CS-JCM
      7:17-cv-08943-CS-JCM Document
                            Document629-1
                                     630 Filed
                                          Filed07/23/20
                                                07/22/20 Page
                                                          Page31ofof24
                                                                     22




                 Attachment A
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page42ofof24
                                                                               22




 Trial
                                                              Date
Exhibit                     Description
                                                            Admitted      *Notes
 No.
DX001       1/20/08 Official Election Results               2/12/2020
DX002       5/19/09 Official Election Results               2/12/2020
            5/11/10 Annual Budget & Trustee Vote Official
DX003                                                       2/12/2020
            Results
            5/17/11 Annual Budget & Trustee Vote Official
DX004                                                       2/12/2020
            Results
            5/15/12 Annual Budget & Trustee Vote Official
DX005                                                       2/12/2020
            Results
            5/21/13 Annual Budget & Trustee Vote Official
DX006                                                       2/12/2020
            Results
            5/20/14 Annual Budget & Trustee Vote Official
DX007                                                       2/12/2020
            Results
            5/19/15 Annual Budget & Trustee Vote Official
DX008                                                       2/12/2020
            Results
            5/17/16 Annual Budget & Trustee Vote Official
DX009                                                       2/12/2020
            Results
            5/16/17 Annual Budget & Trustee Vote Official
DX010                                                       2/12/2020
            Results
            5/15/18 Annual Budget & Trustee Vote Official
DX011                                                       2/12/2020
            Results
            5/21/19 Annual Budget & Trustee Vote Official
DX012                                                       2/12/2020
            Results, accessed December 2, 2019
            Report of Dr. John Alford, PhD, with Table
DX013                                                       2/12/2020
            Errata re: Tables 3 & 6
            1/24/17 A New Beginning: A Report on the East
DX014                                                       2/12/2020
            Ramapo Central School District
            “Register to Vote,” ERCSD website, downloaded
DX015                                                       2/12/2020
            March 4, 2019 https://www.ercsd.org/Page/287
            “Board of Education,” ERCSD website,
DX016       downloaded March 4, 2019,                       2/12/2020
            https://www.ercsd.org/domain/14 20
            “Running for Board of Education,” ERCSD
DX017       website, downloaded March 4, 2019,              2/12/2020
            https://ercsd.org/Page/290
            “Board Members,” ERCSD website, downloaded
DX018                                                       2/12/2020
            March 4, 2019, https://www.ercsd.org/Page/90
            ERCSD website printout, current list of board
DX018A                                                      2/24/2020
            members.
            12/10/09 Minutes of Meeting of December 10,
DX020                                                       2/12/2020
            2009, East Ramapo Stakeholders
            3/2/10 Minutes of Meeting of March 2, 2010,
DX021                                                       2/12/2020
            East Ramapo Stakeholders
DX022       Board Member Elections                          2/12/2020


                                                2
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page53ofof24
                                                                               22




 Trial
                                                                 Date
Exhibit                      Description
                                                               Admitted    *Notes
 No.
            2/14/13 Email from Steve White to
DX023                                                          2/12/2020
            denisekronstadt@gmail.com
DX024       2/10/17 Email from Steve White to Oscar Cohen      2/12/2020
            10/8/12 Email from Steve White to Peggy
DX025                                                          2/12/2020
            Hatton, with attachment
            2011 Candidate Flyer from East Ramapo
DX026                                                          2/12/2020
            Stakeholders
            1/12/16 mail from Steve White to
DX027                                                          2/12/2020
            poweroften@npogroups.org
            12/18/15 Email from Steve White to several, with
DX028       attachment (2016 Candidate                         2/12/2020
            Questionnaire.docx)
DX029       2016 Candidate Questionnaires                      2/12/2020
DX030       2/9/16 Email from Steve White to several others    2/12/2020
            2/4/18 Email from Steve White to Steve White
DX031                                                          2/12/2020
            re: candidate questionnaire
            East Ramapo Coming Together website article
DX032                                                          2/12/2020
            “Our Goals,” accessed February 7, 2018
            12/14/12 Letter to Dr. Klein from Charles A.
DX033                                                          2/12/2020
            Szuberla
            11/17/14 “East Ramapo: A School District in
DX034                                                          2/12/2020
            Crisis,” by Hank Greenberg
            Opportunity Deferred: A Report on the East
DX035       Ramapo Central School District, by Dennis          2/12/2020
            Walcott
            Continuing Progress: A Report on the East
DX036                                                          2/12/2020
            Ramapo Central School District
            South East Ramapo Taxpayer Association flyer
DX037                                                          2/12/2020
            for the 2008 election
DX040       2009 Sample Ballot                                 2/12/2020
DX041       2012 Sample Ballot                                 2/12/2020
DX042       2013 Sample Ballot                                 2/12/2020
DX043       2014 Sample Ballot                                 2/12/2020
            5/8/15 Email from Cathy Russell to Steve White,
DX044       with attachment (“ERCSD 2015 sample ballot –       2/12/2020
            05-08-15.pdf”)
            5/13/16 Email from Steve White to several, with
DX045                                                          2/12/2020
            attachment (“2016 sample ballot.pdf”)
            5/12/17 Email from Steve White to Alexandra
            Manigo, Chevon Dos Reis, Eric Goodwin, and
DX046                                                          2/12/2020
            Andrew Mandel, with attachment (“sample ballot
            2017 copy.jpg”)
DX047       2018 Sample Ballot                                 2/12/2020
            12/28/16 E-mail and attachment from S. White to
DX048       Oscar Cohen, Subject: Emailing: Long Term          2/25/2020
            issues


                                                   3
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page64ofof24
                                                                               22




 Trial
                                                                  Date
Exhibit                       Description
                                                                Admitted            *Notes
 No.
                                                                            Only pages Bates stamped
            10/14/14 E-mail from S. White to S. Venugopal,                  SW-0000044193 and SW-
DX049*                                                          2/25/2020   0000044194 admitted
            Subject: more info
                                                                            (Trial Tr. 2078:19-22).
            2/23/15 Email and attachments from S. White to
DX050                                                           2/12/2020
            N. Morales, Subject: platform and more
            3/11/13 Email from S. White to Power of Ten,
DX051                                                           2/12/2020
            Subject: Power of Ten Update
            2/13/17 E-mail and attachment from S. White to
DX053                                                           2/12/2020
            A. Mandel & M. Pessin, Subject: Feb 16 agenda
            12/17/15 East Ramapo Board member writes
            open letter to School Monitor Dennis Walcott,
DX055                                                           2/12/2020
            The Rockland County Times (accessed
            November 13, 2018)
            Declaration of Dr. Matthew A. Barreto, with
            attachment (Preliminary Expert Report of
DX059       Matthew A. Barreto, PhD &Loren Collingwood,         2/12/2020
            PhD), with any disclosed materials, appendices,
            exhibits, and data
            Declaration of Loren Collingwood accompanying
            the Preliminary Expert Report of Matthew A.
DX060                                                           2/12/2020
            Barreto, PhD. & Loren Collingwood, PhD, with
            any disclosed materials, exhibits, and data
            2/19/18 Declaration of Dr. John Alford in Support
            of Defendant East Ramapo Central School
DX061       District’s Opposition to Motion for Preliminary     2/12/2020
            Injunction, dated February 19, 2018, with any
            disclosed materials, exhibits, and data
            3/28/18 Affidavit of Direct Examination of Dr.
DX062       John Alford, dated March 28, 2018, with any         2/12/2020
            disclosed materials, exhibits, and data
            9/14/18 Expert Report of William S. Cooper,
DX063       dated September 14, 2018, with any disclosed        2/12/2020
            materials, exhibits, and data
            9/26/18 Materials considered by Drs.
DX064       Collingwood and Barreto, disclosed on               2/12/2020
            September 26, 2018
            9/28/18 Replication materials associated with
DX065       Drs. Collingwood and Barreto Expert Reports         2/12/2020
            and disclosed on September 28, 2018
            9/14/18 Expert Report of Matthew A. Barreto,
            PhD. & Loren Collingwood, PhD., dated
            September 14, 2018, with exhibits, replication
DX066                                                           2/12/2020
            materials, appendixes, with any disclosed
            materials, exhibits, and data; and errata dated
            October 13, 2018



                                                   4
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page75ofof24
                                                                               22




 Trial
                                                                   Date
Exhibit                       Description
                                                                 Admitted    *Notes
 No.
            10/26/18 Expert Report of Dr. John Alford, dated
            October 26, 2018, with any disclosed materials,
DX067                                                            2/12/2020
            exhibits, data, replication materials, and errata
            (dated February 8, 2019)
            11/16/18 Expert Rebuttal Report of Matthew A.
            Barreto, PhD & Loren Collingwood PhD, dated
DX068       November 16, 2018, with any disclosed                2/12/2020
            materials, exhibits, appendices, data, replication
            materials, and errata
            12/7/18 Sur-Rebuttal Report of Dr. John Alford,
DX069       dated December 7, 2018, with any disclosed           2/12/2020
            materials, exhibits, and data
            12/7/18 Declaration of Dr. Peter A. Morrison,
DX070       dated December 7, 2018, with any disclosed           2/12/2020
            materials, exhibits, and data
            12/8/17 Report of William Cooper, dated
DX071       December 8, 2017, with any disclosed materials,      2/12/2020
            exhibits, and data
            Power of Ten, “Facts About East Ramapo,”
DX073                                                            2/12/2020
            including each nested webpage
DX074-
            1/4/12 Power of Ten Article, "1-4-12"                2/25/2020
 003
DX074-
            4/2/12 Power of Ten Article, "4-2-12"                2/25/2020
 008
DX074-
            5/10/12 Power of Ten Article, "5-10-12"              2/25/2020
 013
DX074-      5/2/13 Power of Ten Article, "Reminder: Court
                                                                 2/25/2020
 028        Day Today"
            5/12/13 Power of Ten Article, "Special Ed
DX074-
            Parents: Important Meeting Monday May 13;            2/25/2020
 031
            NAACP Forum Reports"
DX074-      5/19/15 Power of Ten Article, "Today: Vote!
                                                                 2/25/2020
 059        Rally in New City!"
DX074-
            5/16/16 Power of Ten Article, "Vote Tuesday"         2/25/2020
 077
DX074-      3/3/17 Power of Ten Article, "Our 2017
                                                                 2/25/2020
 085        Candidates"
DX074-
            3/8/17 Power of Ten Article, "Standing UP!"          2/25/2020
 086
DX074-      3/11/18 Power of Ten Article, "Our 2018
                                                                 2/25/2020
 100        Candidates"
DX074-      4/28/19 Power of Ten Article, "Meet the
                                                                 2/25/2020
 117        Candidates"
DX074-      5/16/19 Power of Ten Article, "Join Us
                                                                 2/25/2020
 120        Saturday!"
DX075       Power of Ten “The TLDR”                              2/12/2020



                                                      5
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page86ofof24
                                                                               22




 Trial
                                                                  Date
Exhibit                       Description
                                                                Admitted             *Notes
 No.
            NYSED Archive of East Ramapo CSD (Spring
            Valley) Reports, including each hyperlinked
DX076                                                           2/12/2020
            report filterable data, accessed December 2,
            2019
            NYSED East Ramapo CSD (Spring Valley) At a
            Glance webpage, including each hyperlinked
DX077                                                           2/12/2020
            report and filterable data, accessed December 2,
            2019
            NYSED Enrollment data, Report Cards,
            Graduation Rates, Teach Evaluations, 3-8
DX078       Assessments, and Pathways Database for              2/12/2020
            1999–2019, including each hyperlinked report
            and filterable data, accessed December 2, 2019
            The Education Crises for Children of Color
DX084                                                           2/12/2020
            Where Cultures and Values Conflict
                                                                            Accepted not for truth but
            3/8/12 Letter to Commissioner King from Hazel
DX085*                                                          2/25/2020   for the fact it was said
            Dukes                                                           (Trial Tr 1953:8-9).
            1/7/13 Letter to Ms. Dukes from Dr. Oscar
DX086                                                           2/12/2020
            Cohen
DX088       11/21/17 Letter from Oscar Cohen, Ed. D.            2/12/2020
DX090       1/15/13 Think Tank Meeting                          2/12/2020
            NAACP Spring Valley Branch Official
DX091                                                           2/12/2020
            Correspondence
            10/27/15 Letter from Timothy C. J. Blanchard to
DX092                                                           2/12/2020
            Willie Trotman
            12/8/14 Email from Peggy Hatton to
DX093                                                           2/12/2020
            rocknet@npogroups.org
            12/12/12 Email from Peggy Hatton to Steve
DX094                                                           2/12/2020
            White and others
            12/10/09 East Ramapo Stakeholders Meeting
DX095                                                           2/12/2020
            Minutes
            5/23/13 Letter to the Editor: Hatton Not Happy
DX096       With E. Ramapo Vote, dated May 23, 2013,            2/12/2020
            accessed September 26, 2018
            4/10/14 Email from Peggy Hatton to Robert
DX097                                                           2/12/2020
            Forrest and Antonio Luciano
            3/2017 M.V. Hood III et al., From Legal Theory
DX099       to Practical Application: A How-to for Performing   2/12/2020
            Vote Dilution Analyses, Social Science Quarterly
            10/2008 Marc N. Elliott et al., A New Method for
            Estimating Race/Ethnicity and Associated
DX100       Disparities Where Administrative Records Lack       2/12/2020
            Self-Reported Race/Ethnicity, Health Services
            Research




                                                    6
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page97ofof24
                                                                               22




 Trial
                                                                 Date
Exhibit                       Description
                                                               Admitted             *Notes
 No.
            2009 Marc N. Elliott et al., Using the Census
            Bureau’s Surname List to Improve Estimates of
DX101       Race/Ethnicity and Associated Disparities,         2/12/2020
            Health Services & Outcome Research
            Methodology
            Polling Place Summary created by Mr. Cooper
DX157A                                                         2/14/2020
            provided to Dr. Cole
DX158       Barreto/Alford CVAP Comparison Slides              2/21/2020
DX159       Slides used with Mr. Cooper                        2/21/2020
                                                                           Received as a list of
            Catalist excerpt (names listed as                              selected names, not a
DX160*                                                         2/21/2020   summary of names (Trial
            black/Hispanic/unknown)
                                                                           Tr. 1593:13-14).
DX162       Excerpt from Alford Report                         2/21/2020
                                                                           Received for fact they were
DX171*      Lohud video clip re Dr. Klein comments             2/20/2020   said, not offered for truth
                                                                           (Trial Tr. 1336:19-20).
                                                                           Partially admitted
                                                                           consistent with rulings at
DX172*      Declaration of Trial Testimony of Aron Wieder      2/19/2020   Jan. 30, 2020 Hr’g Tr.
                                                                           16:13-18 and Trial Tr.
                                                                           1149:3-8.
                                                                           Partially admitted
            Declaration of Trial Testimony of Dr. Deborah                  consistent with rulings at
DX173*                                                         2/27/2020   Jan. 30, 2020 Hr’g Tr.
            Wortham
                                                                           16:19-17:3.
                                                                           Partially admitted
            Declaration of Trial Testimony of Harry                        consistent with rulings at
DX174*                                                         2/20/2020   Jan. 30, 2020 Hr’g Tr.
            Grossman
                                                                           11:21-13:25.
                                                                           Partially admitted
                                                                           consistent with rulings at
DX175*      Declaration of Trial Testimony of Pierre Germain   2/19/2020   Jan 30, 2020 Hr’g Tr.
                                                                           10:23-11:20.
                                                                           Partially admitted
            Declaration of Trial Testimony of Yehuda                       consistent with rulings at
DX176*                                                         2/26/2020   Jan. 30, 2020 Hr’g Tr.
            Weissmandl
                                                                           14:16-16:12.
                                                                           Partially admitted
            Declaration of Trial Testimony of Yonah                        consistent with rulings at
DX177*                                                         2/20/2020   Jan. 30, 2020 Hr’g Tr.
            Rothman
                                                                           14:1-15.
                                                                           Received for fact they were
DX180*      8/20/14 ERCSD Hearing video                        2/20/2020   said, not offered for truth
                                                                           (Trial Tr. 1336:19-20).
                                                                           Partially admitted to the
            3/20/13 Letter from O. Cohen to D. Brooks in re                extent witness agrees to it
DX190*                                                         2/25/2020   (Trial Tr. 1954:25-1955:8;
            to column
                                                                           1957:7-24).
            11/12/14 Email from O. Cohen to S. White, "RE:
DX193                                                          2/25/2020
            Magazine improved"

                                                      7
          Case
          Case 7:17-cv-08943-CS-JCM
               7:17-cv-08943-CS-JCM Document
                                    Document 629-1
                                             630 Filed
                                                   Filed07/23/20
                                                         07/22/20 Page
                                                                   Page108 of
                                                                           of 24
                                                                              22




 Trial
                                                                Date
Exhibit                       Description
                                                              Admitted              *Notes
 No.
            11/12/14 Email from S. White to O. Cohen,
DX197                                                         2/25/2020
            "Magazine improved"
DX199       Slide re "Public School" Slate                    2/25/2020
            1/31/13 Email from S. White to S. White re
DX200                                                         2/25/2020
            "Meeting Feb 7"
            Bernard L. Fraga, "Candidates or Districts?
DX206                                                         2/26/2020
            Reevaluating the Role of Race in Voter Turnout"
            Summer 2014 CFPB Report, "Using publicly
            available information to proxy for unidentified
DX209                                                         2/26/2020
            race and ethnicity: a methodology and
            assessment"
            Catalist datasheet sorted by last name and
DX210                                                         2/26/2020
            address
            Catalist datasheet sorted by last name and
DX211                                                         2/26/2020
            address - race mismatches
            2010 Census Surname List - Unsorted Excerpt -
DX212                                                         2/26/2020
            Goldmunzer Row
DX213       Catalist Datasheet - Goldmunzer Detail 1          2/26/2020
            Catalist Datasheet - Goldmunzer Detail 2 -
DX214                                                         2/26/2020
            Mismatches
DX215       Map: New Square boundaries                        2/26/2020
                                                                          Only Section II of letter on
            12/10/19 Letter from D. Wortham to L. Reynolds
DX217*                                                        2/27/2020   pages 2-4 admitted (Trial
            (Comptroller)                                                 Tr. 2457:5-12).
DX218       Map: Goldmunzer address                           2/26/2020
            8/16/17 Latham & Watkins engagement letter to
DX219                                                         2/25/2020
            S. White
            Matthew Barreto et al., "Estimating Candidate
DX228       Support in Voting Rights Act Cases: Comparing     2/26/2020
            Iterative EI and EI-RxC Methods"
DX229       Slides re Dr. Alford Direct Examination           2/27/2020
                                                                          Only page Bates stamped
            Facebook chat between Sabrina Charles- Pierre,                CHARLES-PIERRE0496
DX232*                                                        3/3/2020    admitted (Trial Tr. 2680:24-
            Harry Grossman, and Robert Ward Kurkela
                                                                          2681:6).
                                                                          Only pages Bates stamped
            WhatsApp chats of Sabrina Charles-Pierre w/                   CHARLES-PIERRE1044
DX233*      Harry Grossman, Yehuda Weissmandl, and            3/3/2020    and CHARLES-
            group chats with ERCSD board and others.                      PIERRE1079 admitted
                                                                          (Trial Tr. 2680:24-2681:6).
                                                                          Stipulated that document
            Gary King, "A Solution to the Ecological
DX236*                                                        3/5/2020    was published in 1997
            Inference Problem," 1997                                      (Trial Tr. 2748:12-18).
                                                                          Admitted consistent with
            Declaration of Trial Testimony of Bernard
DX251*                                                        2/26/2020   rulings at Trial Tr. 1780:20-
            Charles, Jr.                                                  1782:11.
            Declaration of Trial Testimony of Catherine
DX252                                                         2/26/2020
            Russell


                                                       8
          Case
          Case 7:17-cv-08943-CS-JCM
               7:17-cv-08943-CS-JCM Document
                                    Document 629-1
                                             630 Filed
                                                   Filed07/23/20
                                                         07/22/20 Page
                                                                   Page119 of
                                                                           of 24
                                                                              22




 Trial
                                                                Date
Exhibit                      Description
                                                              Admitted    *Notes
 No.
            Declaration of Trial testimony of Sabrina
DX253                                                         3/3/2020
            Charles-Pierre
            6/10/13 Email from O. Castor to M. Murphy re
PX002                                                         2/13/2020
            "school conditions" w/ picture attachments
            4/5/13 Email from O. Castor to S. Rivera re
PX003       "information about East Ramapo school district"   2/13/2020
            w/ attachments
            6/10/13 Email from O. Castor to W. Trotman re
PX004                                                         2/13/2020
            "ER high schools" w/ attachments
PX007       5/16/13 B. Charles Expenditure Statement 2013     2/12/2020
PX008       6/11/13 B. Charles Expenditure Statement 2013     2/12/2020
PX009       4/22/13 B. Charles Nominating Petition 2013       2/12/2020
PX010       4/18/16 B. Charles Nominating Petition 2016       2/12/2020
            10/14/15 Email from H. Grossman to B. Charles
PX013       re: "Regarding tonight's board meeting            2/24/2020
            (10/13/15)"
            3/13/13 Letter from C. Russell to B. Charles re
PX017                                                         2/12/2020
            Charles appointed to fill vacant seat
            8/30/16 Statement of Y. Weissmandl re Recent
PX018                                                         2/12/2020
            Events
            C. Dos Reis and K. Cancio Candidate
PX021                                                         2/12/2020
            Questionnaire
            4/7/17 Email from strong-east-ramapo-
            volunteers@googlegroups.com to A. Mandel re
PX024                                                         2/12/2020
            "Door-to-Door This Weekend" and attachment
            "favorite_signs.pdf"
            4/17/17 Strong East Ramapo: Press Release -
            Parents File Candidacy for East Ramapo School
PX025                                                         2/12/2020
            Board, Dos Reis, Goodwin and Manigo Seek to
            Ensure All Children Have a Voice
            StrongER East Ramapo Board Election Door
PX026                                                         2/12/2020
            Hanger for Manigo, Goodwin, Dos Reis
            StrongER East Ramapo Board Election Flyers
PX027                                                         2/12/2020
            for Manigo, Goodwin, Dos Reis
            StrongER East Ramapo School Board Election
PX028                                                         2/12/2020
            Flyers for Manigo, Goodwin, Dos Reis
            StrongER East Ramapo School Board Election
PX029                                                         2/12/2020
            Mailing for Manigo, Goodwin, Dos Reis
            5/21/13 Annual Budget & Trustee Vote Official
PX030                                                         2/12/2020
            Results 2013
            4/22/13 E. Clerveaux Expenditure and
PX032                                                         2/12/2020
            Contribution Statement 2013
            6/10/13 E. Clerveaux Expenditure and
PX033                                                         2/12/2020
            Contribution Statement 2013
PX034       4/22/13 E. Clerveaux Nominating Petition 2013     2/12/2020




                                                  9
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page12
                                                                         10ofof24
                                                                                22




 Trial
                                                                   Date
Exhibit                       Description
                                                                 Admitted               *Notes
 No.
            5/16/13 R. Forrest Expenditure and Contribution
            Statement 2013, M. Tuck Expenditure and
PX035                                                            2/12/2020
            Contribution Statement 2013, E. Clerveaux
            Expenditure and Contribution Statement 2013
            7/3/13 "VIDEO: East Ramapo district school
            board lawyer Christopher Kirby launches into
            profanity-laced tirade at parents," New York
            Daily News, by David Knowles, available at
            https://www.nydailynews.com/news/nationa
PX036       l/video-school-board-lawyer-flips-parents-article-   2/14/2020
            1.1389526?barcprox=true Embedded videos
            available at
            https://www.youtube.com/watch?v=x1P-
            BWF5X4s,https://www.youtube.com/watch?v=qs
            OcR2 mYKq0
            9/16/15 engageny PowerPoint Presentation East
            Ramapo: Update from the State Monitors,
            available at
PX037                                                            2/12/2020
            https://www.regents.nysed.gov/common/regents/
            files/meetings/Sep%202015/EastRa
            mapoReportfromStateMonitors.pdf
PX038       4/18/16 J. Fields Nominating Petition 2016           2/12/2020
            2/24/11 Letter from A. Wieder to W. Trotman re
PX039                                                            2/12/2020
            W. Trotman's 2/16/2011 letter
                                                                             Admitted not for truth but
            2/1/16 Letter from W. Trotman to D. Wortham                      for fact it was said and
PX040*      and Y. Weissmandl re repairing Ramapo High           2/19/2020   brought to the Board’s
            School roof                                                      attention (Trial Tr. 1272:4-
                                                                             10, 1313:2-6).
            3/30/16 The Power of Ten #Women4ALL Post,
PX042                                                            2/12/2020
            https://poweroften.us/2499-2/
            1/31/17 The Power of Ten Call for Candidates
PX043                                                            2/12/2020
            Post, https://poweroften.us/call- for-candidates/
            5/16/16 The Power of Ten Vote Tuesday Post,
PX044                                                            2/12/2020
            https://poweroften.us/vote-tuesday/
            5/17/16 Annual Budget & Trustee Vote Official
PX045                                                            2/12/2020
            Results 2016
            5/16/17 Annual Budget & Trustee Vote Official
PX046                                                            2/12/2020
            Results 2017
PX047       2/14/17 ERCSD Board Regular Meeting Minutes          2/12/2020
                                                                             Admitted not for truth but
            4/15/11 Letter from W. Trotman to A. Wieder re
PX048*                                                           2/19/2020   for fact it was said (Trial Tr.
            response to 4/5/2011 letter                                      1271:9-11).
            5/16/17 J. Freilich Expenditure and Contribution
PX049                                                            2/12/2020
            Statement 2017
PX050       4/13/17 J. Freilich Nominating Petition 2017         2/12/2020
PX051       4/17/17 J. Freilich Nominating Petition 2017         2/12/2020


                                                   10
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page13
                                                                         11ofof24
                                                                                22




 Trial
                                                              Date
Exhibit                     Description
                                                            Admitted       *Notes
 No.
            5/11/17 SERTA 2017 Community Connections
PX052                                                       2/14/2020
            Campaign Advertisement (Freilich Dep. Ex. 5)
            5/11/17 SERTA 2017 Community Connections
PX053                                                       2/14/2020
            Campaign Advertisement (Freilich Dep. Ex. 6)
            5/4/17 SERTA 2017 Community Connections
PX054                                                       2/14/2020
            Campaign Advertisement (Freilich Dep. Ex. 7)
            5/11/17 SERTA 2017 Community Connections
PX055                                                       2/14/2020
            Campaign Advertisement (Freilich Dep. Ex. 8)
            5/4/17 SERTA 2017 Community Connections
PX056                                                       2/14/2020
            Campaign Advertisement (Freilich Dep. Ex. 9)
            6/11/13 P. Germain Expenditure and
PX058                                                       2/12/2020
            Contribution Statement 2013
PX059       4/22/13 P. Germain Nominating Petition 2013     2/12/2020
PX060       4/18/16 P. Germain Nominating Petition 2016     2/12/2020
            5/16/17 Email from strong-east-ramapo-
PX061       volunteers@googlegroups.com to A. Mandel re     2/12/2020
            "THIS IS IT: Election Day"
            5/8/17 E. Goodwin ERCSD Board Campaign
PX062                                                       2/12/2020
            Speech
            5/12/17 E. Goodwin Expenditure and
PX063                                                       2/12/2020
            Contribution Statement 2017
PX064       4/17/17 E. Goodwin Nominating Petition 2017     2/12/2020
            3/20/17 Email from A. Mandel to A. Manigo, C.
PX065       Dos Reis, E. Goodwin, and A. Manigo re          2/12/2020
            "captains for each of you to call"
            StrongER East Ramapo Board Election Door
PX067                                                       2/12/2020
            Hanger for Manigo, Goodwin, Dos Reis
            StrongER East Ramapo Board Election Door
PX068                                                       2/12/2020
            Hanger for Manigo, Goodwin, Dos Reis
            StrongER East Ramapo School Board Election
PX070                                                       2/12/2020
            Mailing for Manigo, Goodwin, Dos Reis
            7/18/16 Email from Y. Weissmandl to J.
PX073       Lefkowitz, M. Hopstein, H. Grossman, Y.         2/19/2020
            Rothman re "reminder - Board vacancy"
            12/20/15 Excerpt of a WhatsApp communication
PX074                                                       2/20/2020
            between H. Grossman andS. Glick
            3/18/15 Excerpt of a WhatsApp communication
PX075                                                       2/20/2020
            between H. Grossman and Y. Weissmandl
            11/9/15 Excerpt of a WhatsApp communication
PX076       between H. Grossman, D. Wanounou, Y             2/21/2021
            Rothman, M. Becker, C. Saperstein and others
            2/14/17 Excerpt of WhatsApp communication
PX077                                                       2/14/2020
            between H. Grossman and J. Freilich
PX078       4/17/14 H. Grossman Nominating Petition 2014    2/12/2020
PX079       4/13/17 H. Grossman Nominating Petition 2017    2/12/2020




                                                11
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page14
                                                                         12ofof24
                                                                                22




 Trial
                                                                Date
Exhibit                      Description
                                                              Admitted              *Notes
 No.
                                                                          Only pages PX080_001, -
                                                                          279, -427, -738-39, -758-
                                                                          61, -772-75, -801, -1260-
                                                                          61, -1306, -1451-53, -
                                                                          1532, -1552, -1646-47
                                                                          admitted consistent with
                                                                          rulings at Trial Tr. 995:12-
            Excerpt of a WhatsApp communication including                 997:17, 1072:16-1074:7,
            J. Petlin, H. Grossman, H. Horowitz, Y.                       1080:15-1083:23, 1135:14-
                                                                          1137:20, 1394:20-1396:6,
PX080*      Weissmandl, C. Saperstein, A. Kraus, D.           2/18/2020   1399:16-1403:10, 1465:10-
            Rakover, R. Feiner, S. Glick, M. Becker and                   18, 1465:24-1467:13,
            others                                                        1467:15-1471:24, 1472:8-
                                                                          1474:22, 1474:25-1476:8,
                                                                          1486:23-1488:15, 1513:7-
                                                                          21, 1526:4-1529:9, 2607:4-
                                                                          2612:22, 2614:13-2617:17,
                                                                          2620:14-2624:14, 2627:24-
                                                                          2644:10, 2646:2-2648:21,
                                                                          2654:17-2658:8.
            12/3/15 Excerpt of a Facebook Messenger
PX081       communication between H. Grossman and S.          2/21/2020
            Charles-Pierre
                                                                          Admitted consistent with
            1/19/16 Excerpt of a WhatsApp communication
PX088*                                                        2/18/2020   rulings at Trial Tr. 956:10-
            between H. Grossman and H. Horowitz                           16; 999:18-25, 1437:7-10.
                                                                          Admitted consistent with
            11/17/17 Letter from W. Trotman to C. Szuberla
PX092*                                                        2/19/2020   rulings at Trial Tr. 1272:4-
            re assistance                                                 10, 1311:4-1312:23.
                                                                          Admitted not for truth but
                                                                          for the fact that the
            2/5/18 Letter from W. Trotman to C. Szuberla re               information was conveyed
                                                                          to the board (Court
PX093*      objectives combatting racial discrimination and   2/19/2020   characterized this as a
            segregation                                                   ‘letter to the board’ but they
                                                                          were only copied) (Trial Tr.
                                                                          1273:7-9).
                                                                          Admitted consistent with
            10/30/17 Letter from W. Trotman to C. Szuberla,
PX094*                                                        2/19/2020   rulings at Trial Tr. 1272:4-
            Pro. J. Sipple re Monitors Report                             10, 1311:4-1312:23.
                                                                          Admitted consistent with
            6/25/17 Letter from W. Trotman to C. Szuberla,
PX095*                                                        2/19/2020   rulings at Trial Tr. 1272:4-
            Pro. Sipple re Board Members' attitudes                       10, 1311:4-1312:23.
            2/28/17 Letter from W. Trotman to                             Admitted consistent with
PX098*      Commissioner Elia re concerns discussed at        2/19/2020   rulings at Trial Tr. 1275:2-
            meeting                                                       12.
            9/17/15 Letter from W. Trotman to D. Walcott of               Admitted consistent with
PX101*      NYS Education Dept. re dysfunctional nature of    2/19/2020   rulings at Trial Tr. 1274:22-
            ERCSD governance                                              25.




                                                  12
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page15
                                                                         13ofof24
                                                                                22




 Trial
                                                                 Date
Exhibit                       Description
                                                               Admitted              *Notes
 No.
            11/23/15 Letter from W. Trotman to D. Walcott of
PX102       NYS Education Dept. re state- appointed            2/12/2020
            monitor
            2/20/13 Letter from W. Trotman to Dr. Klein re
PX103                                                          2/19/2020
            budget cuts
            3/11/15 Letter from W. Trotman to Dr. Klein re
PX104                                                          2/19/2020
            Spanish language interpreters at board meetings
                                                                           Admitted for the fact that it
            8/7/17 Letter from W. Trotman to Dr. Wortham re
PX105*                                                         2/19/2020   was said (Trial Tr.
            meeting summary                                                1313:19-1314:7).
            4/25/17 Memorandum from W. Trotman to Dr.                      Last bullet on pg. 1, Item
PX106*      Wortham, C. Szuberla, Prof. J. Sipple re meeting   2/19/2020   D, admitted for truth (Trial
            summary                                                        Tr. 1312:9-23).
            4/29/16 Letter from W. Trotman to Gov. Cuomo
PX107                                                          2/12/2020
            re bill support
            10/25/14 Letter from W. Trotman to U.S. Dept. of               Admitted consistent with
PX108*      Education re discriminatory act by                 2/19/2020   ruling at Trial Tr. 1271:12-
            Superintendent J. Klein                                        14.
                                                                           Admitted consistent with
            10/10/16 Letter from W. Trotman to Y.
PX109*                                                         2/19/2020   rulings at Trial Tr. 1272:4-
            Weissmandl re cultural training diversity                      10, 1311:4-1312:23.
                                                                           Admitted not for truth but
            6/24/16 Letter from W. Trotman to Y.
PX111*                                                         2/19/2020   for fact it was said (1272:4-
            Weissmandl re testing school's water                           10).
            5/19/15 Y. Rothman Expenditure and
PX126                                                          2/12/2020
            Contribution Statement 2015
            6/15/12 Y. Rothman Expenditure Statement
PX127                                                          2/12/2020
            2012
PX128       4/16/12 Y. Rothman Nominating Petition 2012        2/12/2020
PX129       4/20/15 Y. Rothman Nominating Petition 2015        2/12/2020
            6/12/13 M. Corado's Expenditure and
PX130                                                          2/12/2020
            Contribution Statement 2013
            7/18/16 Email from C. Russell to B. Charles, J.
            Lefkowitz, D. Wortham, H. Grossman, M.
PX132       Hopstein, S. Charles-Pierre,Y. Weissmandl, Y.      2/21/2020
            Rothman, P. Germain re "reminder - Board
            vacancy" attaching letters/resumes
            7/14/16 ERCSD Board Organization Meeting
PX133                                                          2/12/2020
            Minutes
PX134       7/14/16 ERCSD Board Regular Meeting Minutes        2/12/2020
PX135       8/2/16 ERCSD Board Special Meeting Minutes         2/12/2020
PX136       7/26/16 ERCSD Board Special Meeting Minutes        2/12/2020
            5/24/17 H. Grossman's Expenditure and
PX137                                                          2/12/2020
            Contribution Statement 2017
                                                                           Accepted not for truth but
            4/1/13 Letter from C. Williams-Pulakos to D.
PX140*                                                         2/20/2020   for fact that it was said
            Schwartz re Albert D'Agostino                                  (Trial Tr. 1301:4-1302:7).



                                                    13
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page16
                                                                         14ofof24
                                                                                22




 Trial
                                                                 Date
Exhibit                      Description
                                                               Admitted              *Notes
 No.
            1/21/13 Letter from S. Price to C. Russell re
PX141                                                          2/19/2020
            resignation from Board
            1/21/13 Letter from S. Young-Mercer to C.
PX142                                                          2/24/2020
            Russell re resignation from Board
            1/26/17 Letter from W. Trotman to Y.                           Admitted consistent with
PX143*      Weissmandl re proposed redistricting of polling    2/19/2020   rulings at Trial Tr. 1275:2-
            sites                                                          12.
            2/7/17 Letter from Y. Weissmandl to W. Trotman
PX144                                                          2/19/2020
            re proposed redistricting of polling sites
            6/27/17 M. Berkowitz's Expenditure Statement
PX145                                                          2/12/2020
            2017
            1/9/17 Memo re Redistricting of school poll
PX146                                                          2/18/2020
            locations
            1/9/18 School Election Re-districting Project
PX148                                                          2/24/2020
            Board Presentation
            9/2/03 East Ramapo Board of Education Board
PX150                                                          2/12/2020
            Member Oath of Office 2122 Policy
            9/2/03 East Ramapo Board Reorganizational
PX151                                                          2/12/2020
            Meeting 2210 Policy
            11/17/14 East Ramapo: A School District in
PX152                                                          2/12/2020
            Crisis by H. Greenberg
                                                                           Only second part of letter
                                                                           regarding moving parent
            3/23/11 Letter from W. Trotman to A. Wieder re
PX154*                                                         2/19/2020   participation to the end
            Wieder's 2/24/2011 letter                                      received for truth (Trial Tr.
                                                                           1311:23-1312:3).
                                                                           Admitted for the fact that it
            11/9/10 NAACP v ERCSD OCR Complaint and
PX155*                                                         2/19/2020   was said (Trial Tr. 1313:7-
            Exhibits                                                       10).
            12/1/15 Opportunity Deferred: A Report on the
PX156       East Ramapo Central School District by D.          2/12/2020
            Walcott, M. George-Fields, and J. Sipple
            10/27/15 U.S. DOE Office of Civil Rights’ Letter
PX157                                                          2/18/2020
            to W. Trotman
            5/19/15 Annual Budget & Trustee Vote Official
PX158                                                          2/12/2020
            Results 2015
            10/15/15 Email from H. Grossman to P. Germain
PX161                                                          2/19/2020
            re: Regarding tonight's board meeting (10/13/15)
            7/30/15 Email from Y. Weissmandl to A. Mandel
PX165                                                          2/19/2020
            re "Board vacancy"
            Letter from J. Chajmovicz to Board of Education
PX167                                                          2/19/2020
            re board vacancy
            6/13/16 Letter from J. Fields to Y. Weissmandl
PX168       re consideration for vacant board seat attaching   2/19/2020
            resume
            11/26/14 Letter from J. King to Y. Weissmandl re
PX169       appointment of Henry Greenberg as Fiscal           2/18/2020
            Monitor

                                                  14
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page17
                                                                         15ofof24
                                                                                22




 Trial
                                                                Date
Exhibit                      Description
                                                              Admitted              *Notes
 No.
            4/21/17 Letter from M. Elia to Y. Weissmandl re
PX170                                                         2/18/2020
            2017-18 proposed budget
            2/14/14 Letter from W. Trotman to Y.
PX172                                                         2/19/2020
            Weissmandl re appointment of Harry Grossman
            4/18/11 Y. Weissmandl Nominating Petition
PX173                                                         2/12/2020
            2011
            4/18/16 Y. Weissmandl Nominating Petition
PX174                                                         2/12/2020
            2016
PX179       CV of Dr. Loren Collingwood                       2/12/2020
PX180       CV of Dr. Matthew Barreto                         2/12/2020
            2/11/19 Document titled "BISGvsCVAP_2015"
PX182                                                         2/12/2020
            attached to District's Feb. 11, 2019 Letter
            2/11/19 Document titled
PX183       "BISGvsCVAP_2015_2017" attached to                2/11/2020
            District's Feb. 11, 2019 Letter
            4/22/10 East Ramapo Central School District
PX184       Staff Newsletter Chalk Talk - Board Adopts the    2/12/2020
            2010-2011 Budget
            4/1/09 Education Matters Newsletter Vol VIII No
PX185                                                         2/12/2020
            8
            5/14/08 Email from A. Wieder to J. Grossman re
PX186                                                         2/19/2020
            "(No Subject)"
                                                                          Admitted not for truth but
            5/14/08 Email from J. Grossman to undisclosed                 for fact that statements
PX187*                                                        2/19/2020   were made (Trial Tr.
            recipients re "Upcoming School Board Elections"
                                                                          1167:21-25).
            5/18/08 Email from M. Horowitz to A. Wieder re
PX188       "FW: Phone calls" with attachment "instruction    2/19/2020
            for east ramapo.docx"
            5/11/07 Email from M. Horowitz to A. Wieder re
PX189                                                         2/19/2020
            "Things for today"
            11/18/09 ERCSD Audit Committee and Regular
PX195                                                         2/12/2020
            Meeting Minutes
            7/1/09 ERCSD Board Organization Meeting
PX196                                                         2/12/2020
            Minutes
            7/24/12 ERCSD Board Public Hearing, Meeting
PX197       of the Audit Committee, and Regular Meeting       2/12/2020
            Minutes
PX198       7/28/10 ERCSD Board Regular Meeting Minutes       2/12/2020
PX199       5/25/11 ERCSD Board Regular Meeting Minutes       2/12/2020
PX200       4/19/10 ERCSD Board Special Meeting Minutes       2/12/2020
PX201       4/1/09 ERCSD Board Regular Meeting Minutes        2/12/2020
            7/19/16 Letter from M. Elia to East Ramapo
PX203       Community re $3 million state funding grant to    2/25/2020
            the District




                                                  15
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page18
                                                                         16ofof24
                                                                                22




 Trial
                                                                  Date
Exhibit                       Description
                                                                Admitted    *Notes
 No.
            NYSED East Ramapo CSD (Spring Valley)
            Data, available at
PX204                                                           2/12/2020
            https://data.nysed.gov/profile.php?instid=80
            0000039112
            NYSED Data for NonPublic Enrollment by
            Race/Ethnicity, available at
PX205                                                           2/12/2020
            http://www.p12.nysed.gov/irs/statistics/non
            public/home.html
            1/24/17 A New Beginning: A Report on the East
PX206       Ramapo Central School District by C. Szuberla       2/12/2020
            and J. Sipple
            10/1/17 Balanced Budget: A Report on the East
PX207       Ramapo Central School District by C. Szuberla       2/12/2020
            and J. Sipple
            12/1/18 Continuing Progress: A Report on the
PX208       East Ramapo Central School District byC.            2/12/2020
            Szuberla and J. Sipple
            9/2/03 East Ramapo Board of Education Board
PX209                                                           2/12/2020
            Member Qualifications 2121 Policy
            6/10/14 Letter from J. King to J. Klein re
PX210                                                           2/18/2020
            appointing fiscal monitor
            NYSED, Notice to the East Ramapo Central
PX211       School District Community Regarding the Result      2/18/2020
            of a Finding of Continuing Noncompliance
            6/6/11 NYSED Commissioner's Decision No.
PX212                                                           2/18/2020
            16,239
            11/17/14 NYSED November 17, 2014 meeting of
PX213                                                           2/18/2020
            the NYS Board of Regents Transcript
            11/1/19 Office of New York State Comptroller,
            Report of Examination: East Ramapo Central
            School District Nonpublic School Transportation,
PX214                                                           2/18/2020
            available at
            https://osc.state.ny.us/localgov/audits/scho
            ols/2019/east-ramapo-2019-107.pdf
            11/17/14 Video of NYSED November 17, 2014
            meeting of the NYS Board of Regents, Hank
            Greenberg Presentation, available at
PX216                                                           2/18/2020
            https://www.regents.nysed.gov/video/board-
            regents-meeting-november-17-2014-hank-
            greenburg-presentation
            2/25/15 NYSED's Office of Bilingual Education
PX217                                                           2/18/2020
            and World Languages Monitoring Report
            Community Connections Advertisements,
PX218                                                           2/19/2020
            including Translation and Certificate of Accuracy
            5/18/08 Email from A. Wieder to J. Wolfset re
PX219                                                           2/12/2020
            (no subject)



                                                   16
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page19
                                                                         17ofof24
                                                                                22




 Trial
                                                                 Date
Exhibit                      Description
                                                               Admitted              *Notes
 No.
            3/1/12 Education Matters Newsletter Vol XI No
PX220                                                          2/12/2020
            VI
            12/4/14 Letter from W. Trotman to J. Klein re
PX222       Spanish interpreter at Dec 2, 2014 board           2/19/2020
            meeting
            12/12/16 Letter from W. Trotman to C. Szuberla
PX223       re requests for information regarding cultural     2/25/2020
            diversity training of board members
            7/13/15 Letter from C. Szuberla to the P-12
PX224                                                          2/18/2020
            Education Committee regarding the District
            3/23/11 Letter from W. Trotman to N. Rothschild
PX225                                                          2/19/2020
            re efforts to bring unity in ERCSD
                                                                           Admitted consistent with
            4/18/11 Letter from W. Trotman to A. Wieder re
PX226*                                                         2/19/2020   ruling at Trial Tr. 1274:16-
            District Budget Vote and Election                              21.
                                                                           Admitted consistent with
            8/7/15 Letter from W. Trotman to P. Modica and
PX227*                                                         2/19/2020   ruling at Trial Tr. 1275:14-
            M. Schwab re effigy in blackface                               16.
            4/25/17 Letter from W. Trotman to D. Wortham,                  Admitted consistent with
PX228*      C. Szuberla, and J. Sipple re April 6, 2017        2/19/2020   ruling at Trial Tr. 1274:8-
            meeting summary                                                15.
            7/1/13 Office of NYS Comptroller East Ramapo
            Central School District Financial Condition
            Report of Examination July 1, 2009 - February 1,
            2013, available at
PX229       https://www.ercsd.org/site/handlers/filedow        2/18/2020
            nload.ashx?moduleinstanceid=272&dataid=3000
            &FileName=East-Ramapo-CSD-- OSC-Report-
            of-Examinations---07-01-09- through-02-01-
            13.pdf
            12/13/10 Letter from Office of the State
PX230       Comptroller to I. Oustacher and Board Members      2/18/2020
            re school audit
            8/1/11 NYS Office of the Comptroller East
            Ramapo Central School District Internal Controls
            Over Selected Financial Activities Report of
            Examination July 1, 2008 - April 13, 2010,
PX231       available at                                       2/18/2020
            https://www.ercsd.org/site/handlers/filedow
            nload.ashx?moduleinstanceid=279&dataid=3059
            &FileName=East-Ramapo-CSD-NYS-
            Comptrollers-Audit--08-26-11.pdf
            9/8/15 Voluntary Resolution Agreement between
PX232       the District and the U.S. DOE OCR regarding        2/18/2020
            the District’s corrective action plan
            5/17/11 Annual Budget & Trustee Vote Official
PX234                                                          2/12/2020
            Results 2011


                                                  17
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page20
                                                                         18ofof24
                                                                                22




 Trial
                                                                   Date
Exhibit                       Description
                                                                 Admitted             *Notes
 No.
            5/15/18 Annual Budget & Trustee Vote Official
PX235                                                            2/12/2020
            Results 2018
PX238       4/1/10 Education Matters Newsletter Vol IX No 6      2/12/2020
PX239       5/1/11 Education Matters Newsletter Vol X No 7       2/12/2020
            4/1/13 Education Matters Newsletter Vol XIII No
PX240                                                            2/12/2020
            VII
            5/1/13 Education Matters Newsletter Vol XIII No
PX241                                                            2/12/2020
            VIII
            9/14/18 Expert Report of Matthew A. Barreto,
            PhD & Loren Collingwood PhD, with any
PX242                                                            2/11/2020
            disclosed materials, exhibits, appendices, data,
            replication materials, and errata
            11/16/18 Expert Rebuttal Report of Matthew A.
            Barreto, PhD & Loren Collingwood PhD, dated
PX243       November 16, 2018, with any disclosed                2/11/2020
            materials, exhibits, appendices, data, replication
            materials, and errata
            9/14/18 Expert Report of William S. Cooper,
            dated September 14, 2018, with any disclosed
PX244                                                            2/11/2020
            materials, exhibits, appendices, data, replication
            materials, and errata
            8/29/18 Letter to Latham & Watkins from Catalist
PX245       re New York Civil Liberties Union, et al. v. East    2/25/2020
            Ramapo Central School District
PX246       Report by Yair Ghitza                                2/25/2020
            Columnar document marked by deponent A
PX247       through I ERCSD 2017 Board Member                    2/25/2020
            Elections.xlsx
            Columnar document listing SD Poll, Name,
PX248                                                            2/25/2020
            Street Address, etc. July 2017 (affidavit voters)
            Columnar document listing SD Poll Name, Street
PX249                                                            2/25/2020
            Address, etc. July 2017
            Columnar document labeled by deponent A
PX250                                                            2/25/2020
            through T
            12/14/11 ERCSD Board Regular Meeting
PX251                                                            2/12/2020
            Minutes
            9/2/03 East Ramapo Board of Education School
PX252                                                            2/18/2020
            Attorney 2270 Policy
PX253       3/17/10 ERCSD Board Regular Meeting Minutes          2/12/2020
            10/31/18 District Rule 30(b)(6) Deposition                       Plaintiffs’ designations
                                                                             admitted except for lines
PX257*      Transcript reflecting designations, counter-         2/19/2020   221:25-222:4 and 258:20-
            designations, and objections for both parties                    25 (Trial Tr. 1104:12-24).
            2/20/19 Yair Ghitza Deposition Transcript
PX258       reflecting designations, counter- designations,      2/19/2020
            and objections for both parties



                                                   18
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page21
                                                                         19ofof24
                                                                                22




 Trial
                                                                   Date
Exhibit                       Description
                                                                 Admitted              *Notes
 No.
            East Ramapo Central School District Board of
PX259       Education website, available at                      2/20/2020
            https://www.ercsd.org/domain/1420
            4/16/19 Letter from W. Trotman to H. Grossman                    Admitted consistent with
PX262*      and D. Wortham re District’s transportation          2/19/2020   ruling at Trial Tr. 1272:23-
            proposal                                                         1273:3.
            12/20/19 Letter from W. Trotman to Comptroller                   Admitted consistent with
            T. DiNapoli re November 2019 Report of                           ruling at Trial Tr. 1273:9-
PX263*                                                           2/19/2020   16.
            Examination 2019M-107, “East Ramapo Central
            School District Nonpublic School Transportation"
            5/28/13 Email from O. Castor to W. Trotman re
PX264       “Emailing ersc REPORT CARD– double column-           2/13/2020
            3.pdf” with attachment
            1/8/19 Joint Stipulation Regarding the
            Authenticity and Admissibility of Reports by
PX266                                                            2/12/2020
            Monitors Appointed by the New York State
            Commissioner of Education and Exhibits
PX267       2/25/09 ERCSD Board Regular Meeting Minutes          2/12/2020
            7/2/13 ERCSD Board Organization Meeting
PX268                                                            2/12/2020
            Minutes
            3/17/16 Kosuke Imai, et al., Improving Ecological
PX269       Inference by Predicting Individual Ethnicity from    2/11/2020
            Voter Registration Records (2016)
            2018 Census Maps, based on data available at
            https://www.census.gov/programs-
            surveys/sis/activities/geography/race-and-
            ethnicity-.html and
PX270       https://www.census.gov/programs-                     2/11/2020
            surveys/geography/data/interactive- maps.html,
            presented using Social Explorer
            (https://www.socialexplorer.com/a9676d97
            4c/explore)
            1988 Davidson, C., & Fraga, L. (1988). Slating
PX271       Groups as Parties in a "Nonpartisan" Setting.        2/12/2020
            The Western Political Quarterly, 41(2), 373-390
PX273       2/6/20 Bernard Charles, Jr. Press Release            2/24/2020
            Allen Fremont et al., "When Race/Ethnicity Data
PX274                                                            2/11/2020
            Are Lacking"
            3/16/18 New York Times Article, "Rabbi                           Not received for truth, but
                                                                             for context of comments in
PX276*      Mordechai Hager, Leader of Large Hasidic Sect,       2/18/2020   PX80 (Trial Tr. 1076:20-
            Dies at 95"                                                      23).
                                                                             Partially admitted
            1/13/20 Affidavit Constituting the Direct                        consistent with rulings at
PX278*                                                           2/13/2020   Trial Tr. 328:15-330:24,
            Testimony of Olivia Castor on Behalf of Plaintiffs
                                                                             592:6-7.




                                                    19
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page22
                                                                         20ofof24
                                                                                22




 Trial
                                                                  Date
Exhibit                       Description
                                                                Admitted              *Notes
 No.
            1/13/20 Affidavit Constituting the Direct                       Partially admitted
PX279*      Testimony of Chevon Dos Reis on Behalf of           2/13/2020   consistent with rulings at
            Plaintiffs                                                      Trial Tr. 646:8-647:2.

            1/13/20 Affidavit Constituting the Direct                       Partially admitted
                                                                            consistent with rulings at
PX280*      Testimony of Julio Clerveaux on Behalf of           2/14/2020   Trial Tr. 689:9-24, 698:12-
            Plaintiffs                                                      21.
                                                                            Partially admitted
            1/13/20 Affidavit Constituting the Direct
PX281*                                                          2/14/2020   consistent with rulings at
            Testimony of Eric Goodwin on Behalf of Plaintiffs               Trial Tr. 779:2-19.
            1/13/20 Affidavit Constituting the Direct                       Partially admitted
                                                                            consistent with rulings at
PX282*      Testimony of Dorothy Miller on Behalf of            2/14/2020   Trial Tr. 817:14-818:21,
            Plaintiffs                                                      826:6-25.
                                                                            Partially admitted
            1/13/20 Affidavit Constituting the Direct                       consistent with rulings at
PX283*                                                          2/14/2020   Trial Tr. 858:7-860:11,
            Testimony of Jean Fields on Behalf of Plaintiffs
                                                                            871:5-22.
                                                                            Partially admitted
            1/9/20 Stephen Price Affidavit of Direct                        consistent with withdrawals
PX286*                                                          2/19/2020   and rulings at Trial Tr.
            Testimony
                                                                            330:25-333:9.
            1/13/20 Affidavit Constituting the Direct                       Partially admitted
                                                                            consistent with rulings at
PX288*      Testimony of Willie Trotman on Behalf of            2/19/2020   Trial Tr. 1270:1-1275:18;
            Plaintiffs                                                      1311:4-1314:7.
PX289       12/19/12 Letter from J. DeLorenzo to J. Klein       2/25/2020
PX291       Slides re Winning Candidates                        2/24/2020
PX292       11/21/17 Board Minutes of Regular Meeting           2/24/2020
PX293       3/27/18 Board Minutes of Regular Meeting            2/24/2020
            2/11/14 Open Letter from Calherbe Monel to
PX294                                                           2/24/2020
            Yehuda Weissmandl
PX295       3/4/14 Board Minutes of Regular Meeting             2/24/2020
            U.S. Census Bureau data - Hispanic or Latino,
PX300                                                           2/25/2020
            and Not Hispanic or Latino by Race
            U.S. Census Bureau data - Hispanic or Latino,
PX301                                                           2/25/2020
            and Not Hispanic or Latino by Race
                                                                            Received with the
                                                                            understanding that it is a
            Excerpt of Catalist Datasheet - Individuals with
PX302*                                                          2/21/2020   selection of names, not a
            the surname "Rubin"                                             summary (Trial Tr. 1688:9-
                                                                            25).
            Excerpt of Catalist Datasheet - Individuals with
PX303                                                           2/21/2020
            the surname "Cohen"
PX304       Catalist datasheet - individuals named Braun        2/25/2020
PX305       Slides re Barreto Direct Testimony                  2/21/2020
            Slides - William Cooper - Redistricting and
PX311                                                           2/25/2020
            Demographics



                                                       20
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page23
                                                                         21ofof24
                                                                                22




 Trial
                                                                 Date
Exhibit                       Description
                                                               Admitted               *Notes
 No.
            Slides - William Cooper - Redistricting and
PX312                                                          2/25/2020
            Demographics
            4/18/19 Petition for Nomination of Joselito
PX314                                                          2/24/2020
            Cintron to School Board
PX315       ERCSD voter rolls                                  2/24/2020
            Expenditure and Contribution Statement for
PX316                                                          2/24/2020
            Candidate Jose Cintron
PX323       Excel spreadsheet listing polling places.           3/3/2020
PX324       ERCSD List of Voters / Polling Places              2/25/2020
            11/26/14 Letter from J. King to D. Carlucci re
PX325                                                          2/25/2020
            Greenberg Report
            4/7/17 Email from C. Russell to O. Cohen, "Re:
PX326                                                          2/25/2020
            Foil Request Spring Valley NAACP"
                                                                           Received not for truth but
            9/23/14 Letter from H. Greenberg to J. Klein re
PX327*                                                         2/25/2020   for fact it was said (Trial Tr.
            Response to Cohen and Trotman Letter                           1925:17-24).
            9/4/14 Letter from O. Cohen and W. Trotman to                  Received not for truth but
PX328*      J,. Klein re Klein's 8/19/14 statement on          2/25/2020   for fact it was said (Trial Tr.
            immigrant influx                                               1925:17-24).
                                                                           Received not for truth but
            9/15/14 Letter from J. Klein to O. Cohen and W.
PX329*                                                         2/25/2020   for fact it was said (Trial Tr.
            Trotman                                                        1925:17-24).
PX330       Map re 2019 Joselito Cintron petition              3/3/2020
PX332       7/26/16 Minutes of Special Meeting                 2/25/2020
PX333       5/17/16 Minutes of Regular Meeting                 2/25/2020
PX334       6/7/16 Minutes of Regular Meeting                  2/25/2020
PX335       6/21/16 Board Minutes of Regular Meeting           2/25/2020
PX336       6/28/16 Minutes of Special Meeting                 2/25/2020
PX337       7/14/16 Board Minutes of Organization Meeting      2/25/2020
PX338       7/14/16 Board Minutes of Regular Meeting           2/25/2020
                                                                           Defendant permitted to
                                                                           object post-trial on basis of
PX339*      Deposition Excerpts from Plaintiffs' Video Clips   2/25/2020   question as to
                                                                           impeachment (Trial Tr.
                                                                           1990:6-1991:25).
PX340       Excerpts of PX80 Used at Trial                     2/25/2020
PX341       Direct Testimony of Jennifer Felder                2/26/2020
                                                                           Partially admitted
            Affidavit Constituting Direct Testimony of Oscar
PX342*                                                         2/25/2020   consistent with rulings at
            Cohen on Behalf of Plaintiffs                                  Trial Tr. 1899:3-1900:16.
                                                                           Partially admitted
                                                                           consistent with rulings at
            Affidavit Constituting Direct Testimony of
PX343*                                                         2/24/2020   Trial Tr. 1869:13-1871:7
            Suzanne Young-Mercer on Behalf of Plaintiffs                   and withdrawals at Trial Tr.
                                                                           1873:15-1874:4.
            Chart showing votes for candidates by precinct
PX347                                                          2/26/2020
            and race



                                                    21
          Case
           Case7:17-cv-08943-CS-JCM
                7:17-cv-08943-CS-JCM Document
                                      Document629-1
                                               630 Filed
                                                    Filed07/23/20
                                                          07/22/20 Page
                                                                    Page24
                                                                         22ofof24
                                                                                22




 Trial
                                                                    Date
Exhibit                        Description
                                                                  Admitted              *Notes
 No.
            1/25/16 Power of Ten Article, "Time to Start
PX352                                                             2/26/2020
            Thinking About May"
            1/31/17 Power of Ten Article, "Call for
PX353                                                             2/26/2020
            Candidates"
            1/25/18 Power of Ten Article, "Your Signature of
PX354                                                             2/26/2020
            Support"
            3/11/19 Power of Ten Article, "One Million
PX355                                                             2/26/2020
            Views!"
                                                                              Received not for truth but
                                                                              for the fact the statement
PX360*      5/2/17 Andrew Mandel Facebook post                    3/3/2020    was posted publicly (Trial
                                                                              Tr. 2627:14-22).
            5/5/17 Email from S. Charles-Pierre to A.
PX361                                                             3/3/2020
            Manigo
            5/5/17 Email from S. Charles-Pierre to A.
PX362                                                             3/3/2020
            Manigo
            5/5/17 Email from S. Charles-Pierre to A.
PX363                                                             3/3/2020
            Manigo
            B. Grofman and M. Barreto, "A Reply to Zax's
            (2002) Critique of Grofman and Migalski (1988):
PX364                                                             3/5/2020
            Double-Equation Approaches to Ecological
            Inference Wh…"
            B. Fraga, "Candidates or Districts? Reevaluating
PX367                                                             3/5/2020
            the Role of Race in Voter Turnout"
            R. Enos, "What the Demolition of Public Housing
PX368       Teaches Us about the Impact of Racial Threat          3/5/2020
            on Political Behavior"
            B. Fraga, "The Turnout Gap: Race, Ethnicity,
PX369                                                             3/5/2020
            and Political Inequality in a Diversifying America"
            J. Grumbach, "Race and Representation in
PX370                                                             3/5/2020
            Campaign Finance"
            M. Barreto, L. Collingwood, et al., "Estimating
PX371       Candidate Support in Voting Rights Act Cases:         3/5/2020
            Comparing Iterative EI and EI-RxC Methods"
PX372       NYSED Nonpublic Enrollment Data                       3/5/2020
PX373       M. Barreto Rebuttal Examination Slides                3/5/2020
PX374       Excel file, "ny2017race_output_withprecinct"          3/5/2020




                                                    22
